DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 9-11, 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “An information processing device comprising: a processor configured to operate equipment according to a standard brain wave information selected from a plurality of standard brain wave information each associated with a respective operation item of the equipment in a case where a first brain wave information indicating the operation item of the equipment is measured from a user before the equipment runs, and the standard brain wave information is selected from the plurality of standard brain wave information, the standard brain wave information having a difference from the measured first brain wave information within a predetermined tolerance, the processor is further configured to specify the operate item of the equipment to be associated with the selected standard brain wave information, and change the operation item of the equipment in a case where a second brain wave information representing a state or emotion that the user feels unsatisfied with a condition in which the equipment operates is measured from the user”
Specifically, the prior arts Youngblood et al. (US Pub: 2018/0000255 A1) is silent as to the features of “a standard brain wave information selected from a plurality of standard brain wave information each associated with a respective operation item of the equipment... the standard brain wave information having a difference from the measured first brain wave information within a predetermined tolerance”; instead Youngblood teaches using the brain wave detector to create a data set for the purpose of recognizing the state of the user’s sleep quality) (see Youngblood Fig. 1, 21, [0148-0149]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Lai et al. (US Patent 9,924,271 B2) is cited to teach a similar type brainwave operated equipment that output sound (see Fig. 17, Col. 16-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 12, 2022.
   20140331791